The Court.
Petition for writ of mandate. Assuming, but not deciding, that this court could control législative action of the board of supervisors, as prayed for in this proceeding, the writ must be denied, because under present statutory law the board of supervisors of the city and county of San Francisco have the power to fix the rate of taxation, and the mayor has no veto of their action in that matter. If other duties of the court permit, reasons for this conclusion will be more fully given in an opinion to be hereafter prepared.
The writ is denied and the proceeding dismissed.
McFarland, J., Garoutte, J.,
Harrison, J., Van Fleet, J.,
Henshaw, J., Beatty, C. J.